DETAILED ACTION
This action is in response to applicant's response filed 08/10/22.
Claims 1-18, 20-21 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/22 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 9,561,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9-11, 15-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,211,011 in view of Vaska et al. (U.S. Pat. No. 6,314,962).   
Regarding claims 1-2, 5, and 18, it is clear that patent claim 17 (which is dependent upon claim 16, which is dependent upon claim 1) encompasses method steps of the application.  This includes advancing a distal end of the access device adjacent to a first organ (heart) located within the thoracic cavity and where the distal end separates a second organ (esophagus) from the first organ, wherein forming the temporary cavity comprises separating the first organ from the second organ (actuating an expandable member to separate the heart from an esophagus to expose a posterior surface of the heart), advancing the access device proximate to a posterior surface of the patient’s heart in the thoracic cavity (see claims 16-17 of the patent).  The difference is that the application claims recite obvious steps missing from the patent claim.
	The patent claim 17 does not recite expanding at least one expandable member, positioning a treatment device into the thoracic cavity through the at least one working channel within the temporary cavity and adjacent to the first organ, and treating an area on the first organ adjacent to the temporary cavity, and inserting at least one surgical instrument through the at least one working channel into the temporary cavity.
	Vaska et al. teaches expanding an expandable member to create a temporary cavity (see col. 13, lines 27-51: access device/probe 20, 22 may include “one or more expandable devices such as balloons which are inflated in the space between the heart and the pericardium to urge the ablation prove against the epicardial surface” by mounting them onto the electrodes; see Figures 12-13 which shows balloon 150 mounted on electrode 74 but may be mounted on probe 20, 22), and positioning a treatment device (inner probes 74, 40 having electrodes; see Figures 2D-3) into the thoracic cavity through at least one working channel 20 within the temporary cavity (since the working channel and the distal end of the treatment device are positioned between the heart and the spinal cord or esophagus), and treating an area on the first organ adjacent to the temporary cavity (Id.), and inserting at least one surgical instrument through the at least one working channel into the temporary cavity (there are electrodes on 20, 22).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the expanding, positioning, treating, and inserting steps as claimed, as taught by Vaska et al. in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.).
Regarding claim 3, the patent claim also does not recite the distal end of the access device comprising a tapered shape such that the tapered shape separates the first organ from the second organ in the thoracic cavity.  Vaska et al. teach the distal end of the access device comprising a tapered shape (see working end 24 of probe 20 tapering in Figures 1A, 3) such that the tapered shape separates the first organ from the second organ in the thoracic cavity (by being positioned between the heart and the pericardium, or between the heart and the spinal cord or esophagus which are located posterior to the heart, see Figure 9).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered access device shape, as taught by Vaska et al., to the patent claim in order to facilitate entry into the thoracic cavity and separation between organs. 
Regarding claim 4, the patent claim also does not recite advancing a guidewire through the at least one working channel to an area on the patient’s heart and passing the treatment device over the guidewire.  In Figures 28-31, Vaska et al. teach advancing a guidewire 202 through at least one working channel of 20D to an area on the patient’s heart and passing the treatment device over the guidewire (see col. 5, lines 28-30 and col. 16, lines 54-62).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by advancing a guidewire through the at least one working channel and passing the treatment device 20, 22 over the guidewire, since Vaska et al. acknowledges that the ablating device may be advanced into position over a suitable guide structure such as a guidewire (see col. 5, lines 28-30) facilitating access to the patient’s heart.  
Regarding claims 9-11 and 20, the patent claim does not recite treating the area on the first organ comprises creating at least one coagulation pattern on a posterior epicardial surface of the patient’s heart without dissecting any posterior pericardial reflections, where creating the at least one coagulation pattern on the posterior epicardial surface comprises coagulating a posterior surface of the heart adjacent to a pulmonary vein without dissecting the pulmonary vein from cardiac tissue, where creating the at least one coagulation pattern on the posterior epicardial surface comprises creating one coagulation pattern on a pericardial reflection, and a posterior surface of the patient’s heart comprising a valve, and where the access device is placed adjacent to a posterior valve annulus.  Vaska et al. teaches creating coagulation patterns on the posterior epicardial surface without dissecting any posterior pericardial reflections (see col. 12, lines 31-42), creating a coagulation pattern L (Figures 10-11) without dissecting any posterior pericardial reflections or the pulmonary vein from cardiac tissue (col. 12, lines 31-42) on the posterior epicardial surface of the heart adjacent to a pulmonary vein (across the right RI or left LI pulmonary veins) on an atrial surface without dissecting the pulmonary vein from cardiac tissue on the posterior side (“without any cutting or puncturing’; col. 12, lines 31-42) or on a pericardial reflection PR (col. 4, lines 25-31). The access device 20, 22 is placed on the posterior surface of the heart, which is adjacent to a posterior valve annulus.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the steps of creating a coagulation pattern as claimed and adjacent to a posterior valve annulus in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.). 
Regarding claims 15-17, the patent claim also does not recite a visualization system being couple to the at least one working channel, inserting a scope-type device into the at least one working channel to provide visual access to a posterior surface of the patient’s heart, and where the scope-type device comprises a 0 degree, 30 degree, or 60 degree scope.  Vaska et al. teach coupling a visualization system to the at least one working channel by inserting a scope-type device (“a flexible endoscope may be introduced for visualization"; col. 13, lines 1-5) into the at least one working channel 92 (see Figure 3) to provide visual access to the posterior surface of the patient’s heart (it is noted that “coupling” does not require direct fixation of the visualization system to the at least one working channel, but rather just by being inserted into the at least one channel, the visualization is joined or coupled to said channel). Figure 10 shows the “posterior view of a patient’s heart” being accessed by access device 20 having the working channel 92 that extends to an opening 94 (see col. 10, lines 6-12) through which the endoscope may extend to provide direct visualization and access to the posterior surface of the heart.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by coupling a visualization system as claimed to prompt the surgeon of the location of the access device during the procedure.  Regarding claim 17, Vaska et al. do not expressly disclose the scope-type device is a 0 degree, 30 degree, or 60 degree scope. However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a 0 degree, 30 degree, or 60 degree scope that may yield the best view for the surgeon to facilitate the positioning the device during the procedure and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 21, the patent claim also does not recite applying suction to the temporary cavity via one or more suction ports in the access device.  Vaska et al. further teach in col. 13, lines 7-9 suction or irrigation devices may be introduced to clear the field and remove fluid and debris, and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to apply suction to the temporary cavity via one or more suction ports to clear the surgical site for better visualization during the procedure.
Therefore, claims 1-5, 9-11, 15-18, 20-21 are not patentably distinct from claim 17 of the patent.  


Claims 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,211,011 in view of Vaska et al. (U.S. Patent No. 6,314,962), as applied to claims 5 and 9 above, and further in view of Paolitto (U.S. Patent No. 6,478,028).
Regarding claims 6-8, the patent claim and Vaska et al. teach the limitations, as discussed above, except for the steps of not creating any openings in the patient’s chest wall or inserting at least one port into a right chest area of the patient to provide access to the thoracic cavity and a second access point for the treatment device.  In Figures 2 and 4, Paolitto teaches a method for accessing the heart including the step of accessing a diaphragm DG through a first incision in an abdomen AI of a patient, and not in the chest wall, and creating an opening in the diaphragm (see col. 8, lines 6-48), and advancing an access device 10 through the diaphragm into the thoracic cavity (see Figure 5B).  It would have been obvious to one of ordinary skill in the art at the time of invention to create an opening in the diaphragm and not the chest wall, as taught by Paolitto, to the patent claim and Vaska et al. since the “trans-diaphragmatic tunnel may provide a suitable surgical approach to attain the patient’s thoracic cavity” to access the heart and internal cardiac tissue without requiring bone splitting or bone spreading incisions in the chest (see Paolitto; col. 3, line 41 to col. 4, line 11).  Paolitto also shows the use of ports into the chest (see 60 in Figure 1), and therefore it would have occurred to one of ordinary skill in the art to not create any openings in the patient’s chest wall and provide ports to the right chest area to provide access to the right chambers of the heart to fully isolate the pulmonary veins with coagulation patterns that form a main electrical conduction route between the sinoatrial node to the atrioventrical node to postoperatively maintain atrial transport function.
Regarding claims 12-14, the patent claim and Vaska et al. teach the limitations, as discussed above, except for passing the treatment device to an anterior epicardial surface and creating at least one coagulation pattern on the anterior epicardial surface without dissecting any anterior pericardial reflections, and creating one coagulation pattern on a pericardial reflection.  Paolitto further teaches that any region of the myocardium not sufficiently ablated by the probes 20, 22 may be ablated in order to ensure complete isolation of the pulmonary veins (see col. 13, lines 19-26), therefore it would have been obvious to one of ordinary skill in the art at the time of invention to create at least one coagulation pattern on the anterior epicardial surface as claimed, as taught by Paolitto, in order to fully isolate the pulmonary veins for treatment of atrial fibrillation. 
Therefore, claims 6-8, 12-14 are not patentably distinct from claim 17 of the patent.  







Claims 1-5, 9-11, 15-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,413,311 in view of Vaska et al. (U.S. Patent No. 6,314,962). 
Regarding claims 1-2, 5, and 18, it is clear that patent claim 12 (which is dependent upon claim 11, which is dependent upon claim 1) encompasses method steps of the application.  This includes advancing a distal end of the access device adjacent to a first organ (heart) located within the thoracic cavity and where the distal end separates a second organ (esophagus) from the first organ, wherein forming the temporary cavity comprises separating the first organ from the second organ (actuating an expandable member to separate the heart from an esophagus to expose a posterior surface of the heart), advancing the access device proximate to a posterior surface of the patient’s heart in the thoracic cavity (see claims 11-12 of the patent).  The difference is that the application claims recite obvious steps missing from the patent claim.
	The patent claim 12 does not recite expanding at least one expandable member, positioning a treatment device into the thoracic cavity through the at least one working channel within the temporary cavity and adjacent to the first organ, and treating an area on the first organ adjacent to the temporary cavity, and inserting at least one surgical instrument through the at least one working channel into the temporary cavity.
	Vaska et al. teaches expanding an expandable member to create a temporary cavity (see col. 13, lines 27-51: access device/probe 20, 22 may include “one or more expandable devices such as balloons which are inflated in the space between the heart and the pericardium to urge the ablation prove against the epicardial surface” by mounting them onto the electrodes; see Figures 12-13 which shows balloon 150 mounted on electrode 74 but may be mounted on probe 20, 22), and positioning a treatment device (inner probes 74, 40 having electrodes; see Figures 2D-3) into the thoracic cavity through at least one working channel 20 within the temporary cavity (since the working channel and the distal end of the treatment device are positioned between the heart and the spinal cord or esophagus), and treating an area on the first organ adjacent to the temporary cavity (Id.), and inserting at least one surgical instrument through the at least one working channel into the temporary cavity (there are electrodes on 20, 22).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the expanding, positioning, treating, and inserting steps as claimed, as taught by Vaska et al. in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.).
Regarding claim 3, the patent claim also does not recite the distal end of the access device comprising a tapered shape such that the tapered shape separates the first organ from the second organ in the thoracic cavity.  Vaska et al. teach the distal end of the access device comprising a tapered shape (see working end 24 of probe 20 tapering in Figures 1A, 3) such that the tapered shape separates the first organ from the second organ in the thoracic cavity (by being positioned between the heart and the pericardium, or between the heart and the spinal cord or esophagus which are located posterior to the heart, see Figure 9).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered access device shape, as taught by Vaska et al., to the patent claim in order to facilitate entry into the thoracic cavity and separation between organs. 
Regarding claim 4, the patent claim also does not recite advancing a guidewire through the at least one working channel to an area on the patient’s heart and passing the treatment device over the guidewire.  In Figures 28-31, Vaska et al. teach advancing a guidewire 202 through at least one working channel of 20D to an area on the patient’s heart and passing the treatment device over the guidewire (see col. 5, lines 28-30 and col. 16, lines 54-62).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by advancing a guidewire through the at least one working channel and passing the treatment device 20, 22 over the guidewire, since Vaska et al. acknowledges that the ablating device may be advanced into position over a suitable guide structure such as a guidewire (see col. 5, lines 28-30) facilitating access to the patient’s heart.  
Regarding claims 9-11 and 20, the patent claim does not recite treating the area on the first organ comprises creating at least one coagulation pattern on a posterior epicardial surface of the patient’s heart without dissecting any posterior pericardial reflections, where creating the at least one coagulation pattern on the posterior epicardial surface comprises coagulating a posterior surface of the heart adjacent to a pulmonary vein without dissecting the pulmonary vein from cardiac tissue, where creating the at least one coagulation pattern on the posterior epicardial surface comprises creating one coagulation pattern on a pericardial reflection, and a posterior surface of the patient’s heart comprising a valve, and where the access device is placed adjacent to a posterior valve annulus.  Vaska et al. teaches creating coagulation patterns on the posterior epicardial surface without dissecting any posterior pericardial reflections (see col. 12, lines 31-42), creating a coagulation pattern L (Figures 10-11) without dissecting any posterior pericardial reflections or the pulmonary vein from cardiac tissue (col. 12, lines 31-42) on the posterior epicardial surface of the heart adjacent to a pulmonary vein (across the right RI or left LI pulmonary veins) on an atrial surface without dissecting the pulmonary vein from cardiac tissue on the posterior side (“without any cutting or puncturing’; col. 12, lines 31-42) or on a pericardial reflection PR (col. 4, lines 25-31). The access device 20, 22 is placed on the posterior surface of the heart, which is adjacent to a posterior valve annulus.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the steps of creating a coagulation pattern as claimed and adjacent to a posterior valve annulus in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.). 
Regarding claims 15-17, the patent claim also does not recite a visualization system being couple to the at least one working channel, inserting a scope-type device into the at least one working channel to provide visual access to a posterior surface of the patient’s heart, and where the scope-type device comprises a 0 degree, 30 degree, or 60 degree scope.  Vaska et al. teach coupling a visualization system to the at least one working channel by inserting a scope-type device (“a flexible endoscope may be introduced for visualization"; col. 13, lines 1-5) into the at least one working channel 92 (see Figure 3) to provide visual access to the posterior surface of the patient’s heart (it is noted that “coupling” does not require direct fixation of the visualization system to the at least one working channel, but rather just by being inserted into the at least one channel, the visualization is joined or coupled to said channel). Figure 10 shows the “posterior view of a patient’s heart” being accessed by access device 20 having the working channel 92 that extends to an opening 94 (see col. 10, lines 6-12) through which the endoscope may extend to provide direct visualization and access to the posterior surface of the heart.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by coupling a visualization system as claimed to prompt the surgeon of the location of the access device during the procedure.  Regarding claim 17, Vaska et al. do not expressly disclose the scope-type device is a 0 degree, 30 degree, or 60 degree scope. However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a 0 degree, 30 degree, or 60 degree scope that may yield the best view for the surgeon to facilitate the positioning the device during the procedure and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 21, the patent claim also does not recite applying suction to the temporary cavity via one or more suction ports in the access device.  Vaska et al. further teach in col. 13, lines 7-9 suction or irrigation devices may be introduced to clear the field and remove fluid and debris, and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to apply suction to the temporary cavity via one or more suction ports to clear the surgical site for better visualization during the procedure.
Therefore, claims 1-5, 9-11, 15-18, 20-21 are not patentably distinct from claim 12 of the patent.  

Claims 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,413,311 in view of Vaska et al. (U.S. Patent No. 6,314,962), as applied to claims 5 and 9 above, and further in view of Paolitto (U.S. Patent No. 6,478,028).
Regarding claims 6-8, the patent claim and Vaska et al. teach the limitations, as discussed above, except for the steps of not creating any openings in the patient’s chest wall or inserting at least one port into a right chest area of the patient to provide access to the thoracic cavity and a second access point for the treatment device.  In Figures 2 and 4, Paolitto teaches a method for accessing the heart including the step of accessing a diaphragm DG through a first incision in an abdomen AI of a patient, and not in the chest wall, and creating an opening in the diaphragm (see col. 8, lines 6-48), and advancing an access device 10 through the diaphragm into the thoracic cavity (see Figure 5B).  It would have been obvious to one of ordinary skill in the art at the time of invention to create an opening in the diaphragm and not the chest wall, as taught by Paolitto, to the patent claim and Vaska et al. since the “trans-diaphragmatic tunnel may provide a suitable surgical approach to attain the patient’s thoracic cavity” to access the heart and internal cardiac tissue without requiring bone splitting or bone spreading incisions in the chest (see Paolitto; col. 3, line 41 to col. 4, line 11).  Paolitto also shows the use of ports into the chest (see 60 in Figure 1), and therefore it would have occurred to one of ordinary skill in the art to not create any openings in the patient’s chest wall and provide ports to the right chest area to provide access to the right chambers of the heart to fully isolate the pulmonary veins with coagulation patterns that form a main electrical conduction route between the sinoatrial node to the atrioventrical node to postoperatively maintain atrial transport function.
Regarding claims 12-14, the patent claim and Vaska et al. teach the limitations, as discussed above, except for passing the treatment device to an anterior epicardial surface and creating at least one coagulation pattern on the anterior epicardial surface without dissecting any anterior pericardial reflections, and creating one coagulation pattern on a pericardial reflection.  Paolitto further teaches that any region of the myocardium not sufficiently ablated by the probes 20, 22 may be ablated in order to ensure complete isolation of the pulmonary veins (see col. 13, lines 19-26), therefore it would have been obvious to one of ordinary skill in the art at the time of invention to create at least one coagulation pattern on the anterior epicardial surface as claimed, as taught by Paolitto, in order to fully isolate the pulmonary veins for treatment of atrial fibrillation. 
Therefore, claims 6-8, 12-14 are not patentably distinct from claim 12 of the patent.  


Claims 1-5, 9-11, 15-18, 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,311,308 in view of Vaska et al. (U.S. Patent No. 6,314,962). 
Regarding claims 1-2, 5, and 18, it is clear that patent claim 12 (which is dependent upon claim 1) encompasses method steps of the application.  This includes advancing a distal end of the access device adjacent to a first organ (heart) located within the thoracic cavity and where the distal end separates a second organ (esophagus) from the first organ, wherein forming the temporary cavity comprises separating the first organ from the second organ (actuating an expandable member to separate the heart from an esophagus to expose a posterior surface of the heart), advancing the access device proximate to a posterior surface of the patient’s heart in the thoracic cavity (see claim 12 of the patent).  The difference is that the application claims recite obvious steps missing from the patent claim.
	The patent claim 12 does not recite expanding at least one expandable member, positioning a treatment device into the thoracic cavity through the at least one working channel within the temporary cavity and adjacent to the first organ, and treating an area on the first organ adjacent to the temporary cavity, and inserting at least one surgical instrument through the at least one working channel into the temporary cavity.
	Vaska et al. teaches expanding an expandable member to create a temporary cavity (see col. 13, lines 27-51: access device/probe 20, 22 may include “one or more expandable devices such as balloons which are inflated in the space between the heart and the pericardium to urge the ablation prove against the epicardial surface” by mounting them onto the electrodes; see Figures 12-13 which shows balloon 150 mounted on electrode 74 but may be mounted on probe 20, 22), and positioning a treatment device (inner probes 74, 40 having electrodes; see Figures 2D-3) into the thoracic cavity through at least one working channel 20 within the temporary cavity (since the working channel and the distal end of the treatment device are positioned between the heart and the spinal cord or esophagus), and treating an area on the first organ adjacent to the temporary cavity (Id.), and inserting at least one surgical instrument through the at least one working channel into the temporary cavity (there are electrodes on 20, 22).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the expanding, positioning, treating, and inserting steps as claimed, as taught by Vaska et al. in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.).
Regarding claim 3, the patent claim also does not recite the distal end of the access device comprising a tapered shape such that the tapered shape separates the first organ from the second organ in the thoracic cavity.  Vaska et al. teach the distal end of the access device comprising a tapered shape (see working end 24 of probe 20 tapering in Figures 1A, 3) such that the tapered shape separates the first organ from the second organ in the thoracic cavity (by being positioned between the heart and the pericardium, or between the heart and the spinal cord or esophagus which are located posterior to the heart, see Figure 9).  It would have been obvious to one of ordinary skill in the art at the time of invention to provide a tapered access device shape, as taught by Vaska et al., to the patent claim in order to facilitate entry into the thoracic cavity and separation between organs. 
Regarding claim 4, the patent claim also does not recite advancing a guidewire through the at least one working channel to an area on the patient’s heart and passing the treatment device over the guidewire.  In Figures 28-31, Vaska et al. teach advancing a guidewire 202 through at least one working channel of 20D to an area on the patient’s heart and passing the treatment device over the guidewire (see col. 5, lines 28-30 and col. 16, lines 54-62).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by advancing a guidewire through the at least one working channel and passing the treatment device 20, 22 over the guidewire, since Vaska et al. acknowledges that the ablating device may be advanced into position over a suitable guide structure such as a guidewire (see col. 5, lines 28-30) facilitating access to the patient’s heart.  
Regarding claims 9-11 and 20, the patent claim does not recite treating the area on the first organ comprises creating at least one coagulation pattern on a posterior epicardial surface of the patient’s heart without dissecting any posterior pericardial reflections, where creating the at least one coagulation pattern on the posterior epicardial surface comprises coagulating a posterior surface of the heart adjacent to a pulmonary vein without dissecting the pulmonary vein from cardiac tissue, where creating the at least one coagulation pattern on the posterior epicardial surface comprises creating one coagulation pattern on a pericardial reflection, and a posterior surface of the patient’s heart comprising a valve, and where the access device is placed adjacent to a posterior valve annulus.  Vaska et al. teaches creating coagulation patterns on the posterior epicardial surface without dissecting any posterior pericardial reflections (see col. 12, lines 31-42), creating a coagulation pattern L (Figures 10-11) without dissecting any posterior pericardial reflections or the pulmonary vein from cardiac tissue (col. 12, lines 31-42) on the posterior epicardial surface of the heart adjacent to a pulmonary vein (across the right RI or left LI pulmonary veins) on an atrial surface without dissecting the pulmonary vein from cardiac tissue on the posterior side (“without any cutting or puncturing’; col. 12, lines 31-42) or on a pericardial reflection PR (col. 4, lines 25-31). The access device 20, 22 is placed on the posterior surface of the heart, which is adjacent to a posterior valve annulus.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim with the steps of creating a coagulation pattern as claimed and adjacent to a posterior valve annulus in order to efficiently treat a patient having atrial fibrillation without requiring significant manipulation or retraction of the heart (see abstract and col. 2, lines 57-61 of Vaska et al.). 
Regarding claims 15-17, the patent claim also does not recite a visualization system being couple to the at least one working channel, inserting a scope-type device into the at least one working channel to provide visual access to a posterior surface of the patient’s heart, and where the scope-type device comprises a 0 degree, 30 degree, or 60 degree scope.  Vaska et al. teach coupling a visualization system to the at least one working channel by inserting a scope-type device (“a flexible endoscope may be introduced for visualization"; col. 13, lines 1-5) into the at least one working channel 92 (see Figure 3) to provide visual access to the posterior surface of the patient’s heart (it is noted that “coupling” does not require direct fixation of the visualization system to the at least one working channel, but rather just by being inserted into the at least one channel, the visualization is joined or coupled to said channel). Figure 10 shows the “posterior view of a patient’s heart” being accessed by access device 20 having the working channel 92 that extends to an opening 94 (see col. 10, lines 6-12) through which the endoscope may extend to provide direct visualization and access to the posterior surface of the heart.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim by coupling a visualization system as claimed to prompt the surgeon of the location of the access device during the procedure.  Regarding claim 17, Vaska et al. do not expressly disclose the scope-type device is a 0 degree, 30 degree, or 60 degree scope. However, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a 0 degree, 30 degree, or 60 degree scope that may yield the best view for the surgeon to facilitate the positioning the device during the procedure and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 21, the patent claim also does not recite applying suction to the temporary cavity via one or more suction ports in the access device.  Vaska et al. further teach in col. 13, lines 7-9 suction or irrigation devices may be introduced to clear the field and remove fluid and debris, and therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the patent claim to apply suction to the temporary cavity via one or more suction ports to clear the surgical site for better visualization during the procedure.
Therefore, claims 1-5, 9-11, 15-18, 20-21 are not patentably distinct from claim 12 of the patent.  

Claims 6-8 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,311,308 in view of Vaska et al. (U.S. Patent No. 6,314,962), as applied to claims 5 and 9 above, and further in view of Paolitto (U.S. Patent No. 6,478,028).
Regarding claims 6-8, the patent claim and Vaska et al. teach the limitations, as discussed above, except for the steps of not creating any openings in the patient’s chest wall or inserting at least one port into a right chest area of the patient to provide access to the thoracic cavity and a second access point for the treatment device.  In Figures 2 and 4, Paolitto teaches a method for accessing the heart including the step of accessing a diaphragm DG through a first incision in an abdomen AI of a patient, and not in the chest wall, and creating an opening in the diaphragm (see col. 8, lines 6-48), and advancing an access device 10 through the diaphragm into the thoracic cavity (see Figure 5B).  It would have been obvious to one of ordinary skill in the art at the time of invention to create an opening in the diaphragm and not the chest wall, as taught by Paolitto, to the patent claim and Vaska et al. since the “trans-diaphragmatic tunnel may provide a suitable surgical approach to attain the patient’s thoracic cavity” to access the heart and internal cardiac tissue without requiring bone splitting or bone spreading incisions in the chest (see Paolitto; col. 3, line 41 to col. 4, line 11).  Paolitto also shows the use of ports into the chest (see 60 in Figure 1), and therefore it would have occurred to one of ordinary skill in the art to not create any openings in the patient’s chest wall and provide ports to the right chest area to provide access to the right chambers of the heart to fully isolate the pulmonary veins with coagulation patterns that form a main electrical conduction route between the sinoatrial node to the atrioventrical node to postoperatively maintain atrial transport function.
Regarding claims 12-14, the patent claim and Vaska et al. teach the limitations, as discussed above, except for passing the treatment device to an anterior epicardial surface and creating at least one coagulation pattern on the anterior epicardial surface without dissecting any anterior pericardial reflections, and creating one coagulation pattern on a pericardial reflection.  Paolitto further teaches that any region of the myocardium not sufficiently ablated by the probes 20, 22 may be ablated in order to ensure complete isolation of the pulmonary veins (see col. 13, lines 19-26), therefore it would have been obvious to one of ordinary skill in the art at the time of invention to create at least one coagulation pattern on the anterior epicardial surface as claimed, as taught by Paolitto, in order to fully isolate the pulmonary veins for treatment of atrial fibrillation. 
Therefore, claims 6-8, 12-14 are not patentably distinct from claim 12 of the patent.  


Allowable Subject Matter
Claims 1-18, 20-21 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejections set forth in the office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771